People ex rel. Weisfuse v Spano (2020 NY Slip Op 03634)





People v Spano


2020 NY Slip Op 03634


Decided on June 26, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 26, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2020-04672

[*1]The People of the State of New York, ex rel. David B. Weisfuse, on behalf of Rick Scocozza, petitioner,
vJoseph K. Spano, etc., respondent.


Clare J. Degnan, White Plains, NY (David B. Weisfuse pro se of counsel), for petitioner.
John M. Nonna, County Attorney, White Plains, NY (Christopher J. Inzero of counsel), for respondent.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Shea Scanlon Lomma and Steven A. Bender of counsel), nonparty pro se.
Writ of habeas corpus in the nature of an application to release Rick Scocozza upon his own recognizance or, in the alternative, to set reasonable bail upon Westchester County Indictment No. 2019-00984.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail on Westchester County Indictment No. 2019-00984 is reduced to the sum of $400,000, which may be posted in the form of an insurance company bail bond or partially secured surety bond in that sum, or by depositing that sum as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the sum of $400,000, or partially secured surety bond in the sum of $400,000, with 10% down, or has deposited the sum of $400,000 as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
MASTRO, J.P., MILLER, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court